Exhibit 10.1

 

VERTEX PHARMACEUTICALS INCORPORATED

 

1996 STOCK AND OPTION PLAN

 

[Form of Stock Option Grant]

 

This Stock Option Agreement sets forth the terms and conditions of an Option
granted pursuant to the provisions of the 1996 Stock And Option Plan (the
“Plan”) of Vertex Pharmaceuticals Incorporated (the “Company”) to the
Participant whose name appears below, covering the number of Shares of Common
Stock of the Company set forth below, pursuant to the provisions of the Plan and
on the following express terms and conditions.  Capitalized terms not otherwise
defined herein shall have the same meanings as set forth in the Plan.

 

1.                                       Name and address of Participant to whom
this Option is granted:

 

[name and address]

 

2.                                       Number of Shares of Common Stock
subject to this Option:

 

[        ] Shares

 

3.                                       Purchase price of Shares subject to
this Option:

 

[        ] per Share

 

4.                                       Date of grant of this Option:

 

[        ]

 

5.                                       Expiration date of this Option: 
[        ], subject to earlier termination in the event of any termination of
service of the Participant or otherwise in accordance with the provisions of the
Plan. This Option may not be exercised later than three (3) months after the
Participant’s termination of employment with the Company and its Affiliates
except as provided in the Plan in the event of death or disability of the
Participant.

 

6.                                       Vesting.

 

6.1  Vesting Schedule.  This Option shall vest and become exercisable, so long
as the Participant continues to serve as an employee of the Company or an
Affiliate, in sixteen (16) equal quarterly installments, with the first such
installment vesting three (3) months after the date of grant and subsequent
installments vesting quarterly thereafter until fully vested, except as
otherwise provided in paragraphs 6.2 and 6.3 below. The amounts of such
installments are set forth on the attached schedule.

 

6.2 Absence.  This Option shall not vest during any period of long-term
disability or personal leave of absence of the Participant from the Company or
an Affiliate (as determined under applicable Company policies).  If the
Participant resumes employment with the Company after a personal leave of
absence or long-term disability in accordance with applicable Company policies,
vesting shall resume upon the resumption of employment, and the Option will
continue vesting at the rate provided in paragraph 6.1 above until the Option is
fully exercisable. Notwithstanding the foregoing, in no event shall the term of
the Option be extended beyond the date set forth in Section 5 above.

 

--------------------------------------------------------------------------------


 

6.3  Death of the Participant.  In the event of the death of the Participant
while an employee of the Company or an Affiliate, the vesting of those
installments of this Option that would otherwise vest during the one-year period
following the date of death shall be accelerated, and the Option shall be
exercisable as to such installments, together with any previously vested but
unexercised portion of the Option, effective as of the date of death.

 

7.                                       [Option type].  This Option is [NOT]
designated as an incentive stock option (“ISO”) within the meaning of
Section 422(b) of the Internal Revenue Code of 1986 (the “Code”).

 

8.                                       Plan.  The Participant hereby
acknowledges receipt of a copy of the Plan as presently in effect.  The text and
all of the terms and provisions of the Plan are incorporated herein by
reference, and this Option is subject to these terms and provisions in all
respects.

 

9.                                       Exercise.  At any time when the
Participant wishes to exercise this Option, in whole or in part, the Participant
shall submit a duly executed Notice of Exercise, in a form reasonably
satisfactory to the Company, together with payment of the purchase price
therefore (a) in U.S. dollars in cash or by check, or (b) in accordance with a
cashless exercise program established with a securities brokerage firm and
approved by the Company, or (c) as otherwise permitted under the Plan. The
Participant agrees to notify the Company in writing immediately after the
Participant makes any Disqualifying Disposition of any Shares acquired pursuant
to the exercise hereof.

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 